Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

Dated as of June 8, 2015

to

CREDIT AGREEMENT

Dated as of February 6, 2013

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of June 8, 2015 by and among
API Technologies Corp., a Delaware corporation (the “Borrower”), the Lenders
party hereto and Guggenheim Corporate Funding, LLC, as Agent for each member of
the Lender Group (in such capacity, together with its successors and assigns,
the “Agent”), under that certain Credit Agreement, dated as of February 6, 2013,
by and among the Borrower, the Lenders and the Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that (a) the Lenders and the Agent agree to
certain amendments to the Credit Agreement and (b) certain Lenders (the
“Amendment No. 3 Incremental Lenders”) make available to the Borrower a term
loan in an aggregate principal amount equal to $85 million (the “Amendment No. 3
Incremental Term Loan”);

WHEREAS, (a) the Borrower, the Lenders party hereto and the Agent have agreed to
such amendments and (b) the Amendment No. 3 Incremental Lenders have agreed to
provide their Pro Rata Share of the Amendment No. 3 Incremental Term Loan, in
each case, on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Agent hereby agree to enter into this Amendment.

1. Amendment No. 3 Incremental Term Loan. Subject to the terms and conditions of
this Amendment, on the Amendment No. 3 Effective Date (as defined below), each
Amendment No. 3 Incremental Lender agrees (severally, not jointly or jointly and
severally) to make the Amendment No. 3 Incremental Term Loan to Borrower in an
amount equal to 98.5% of such Amendment No. 3 Incremental Lender’s commitment as
set forth in Annex I hereto. Notwithstanding the fact that the Amendment No. 3
Incremental Term Loan may be issued at a discount, all payments and calculations
hereunder shall be based on the aggregate amount of the Amendment No. 3
Incremental Term Loan. Notwithstanding anything to the contrary in the Credit
Agreement, each Lender hereby consents to the incurrence of the Amendment No. 3
Incremental Term Loan and for the Amendment No. 3 Incremental Term Loan to be
treated in the same manner as the Term Loan made on the Closing Date for all
purposes of the Credit Agreement and references to Term Loan and Term Loan
Amount shall be deemed to include the Amendment No. 3 Incremental Term Loan,
except as expressly provided herein to the contrary. For the avoidance of doubt,
the Amendment No. 3 Incremental Term Loan shall have the same maturity date as
the Term Loan and shall share ratably in all mandatory and optional prepayments,
including, without limitation, amortization based on the “Amortization
Percentage” for each Fiscal Quarter; provided, that the Amendment No. 3
Incremental Lenders hereby agree to waive any amortization payment that would



--------------------------------------------------------------------------------

otherwise be due on May 31, 2015 in respect of the Amendment No. 3 Incremental
Term Loan. The Amendment No. 3 Incremental Term Loan shall be made in the same
manner as described in Section 2.3 of the Credit Agreement.

2. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” set forth in Schedule 1.1 of the
Credit Agreement is restated in its entirety as follows:

“Applicable Margin” means (a) from the Amendment No. 3 Effective Date until the
date that is six months after the Amendment No. 3 Effective Date, 6.50% for Base
Rate Loans and 7.50% for LIBOR Rate Loans and (b) from the date that is six
months after the Amendment No. 3 Effective Date, 7.50% for Base Rate Loans and
8.50% for LIBOR Rate Loans; provided, that Agent may, in its sole discretion,
increase each such Applicable Margin by the amount of basis points that the
S&P/LSTA U.S. Leveraged Loan 100 Index (the “Index”) average has increased on or
prior to the Amendment No. 3 Effective Date since the execution of the Amendment
No. 3 Incremental Commitment Letter (e.g., a 26 basis point increase in the
Index equals a 26 basis points increase in the Applicable Margin).

(b) Clause (iv) of the definition of “Consolidated EBITDA” set forth in Schedule
1.1 of the Credit Agreement is restated in its entirety as follows:

“(iv) adjustments for cost savings in connection with the Aeroflex Acquisition
that are realized or reasonably expected to be realized within 12 months of the
related actions (which cost savings shall be calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period);
provided, that such adjustments shall be subject to an aggregate cap of (a) $1.4
million for the Test Period ending May 31, 2015; (b) $1.05 million for the Test
Period ending August 31, 2015; (c) $700,000 for the Test Period ending
November 30, 2015; (d) $350,000 for the Test Period ending February 29, 2016;
and (e) $0 for any Test Period thereafter, in each case, in the aggregate for
all such Test Periods;”

(c) The following sentence shall be added to the end of the definition of
“Consolidated EBITDA”:

“For purposes of calculating Consolidated EBITDA for any period which includes
historical amounts in respect of the Aeroflex Acquired Entities, the
Consolidated EBITDA for such Aeroflex Acquired Entities shall be deemed to be
the amounts set forth in the grid below in respect of the relevant fiscal
period:

 

Fiscal Quarter Ending

   Acquired Business Consolidated
EBITDA  

May 31, 2014

   $ 3,100,500   

August 31, 2014

   $ 887,000   

November 30, 2014

   $ 4,288,000   

February 28, 2015

   $ 2,474,000   

 

2



--------------------------------------------------------------------------------

(d) The definition of “Permitted Acquisition” set forth in Schedule 1.1 of the
Credit Agreement shall be amended to add the following sentence to the end of
the definition:

“Notwithstanding anything herein to the contrary, the Aeroflex Acquisition shall
constitute a Permitted Acquisition hereunder.”

(e) The definition of “Prepayment Premium” set forth in Schedule 1.1 of the
Credit Agreement is restated in its entirety as follows:

“Prepayment Premium” means with respect to prepayment pursuant to
Section 2.4(d), Section 2.4(e)(i), Section 2.4(e)(ii) and Section 2.4(e)(iv) of
the Agreement:

(a) with respect to the Term Loan,

(i) from and after the Amendment No. 3 Effective Date through the date that is
six months after the Amendment No. 3 Effective Date, 3.00% of the Term Loan
Amount prepaid;

(ii) from and after the date that is six months after the Amendment No. 3
Effective Date and on or prior to the date that is 18 months after the Amendment
No. 3 Effective Date, 5.00% of the Term Loan Amount prepaid;

(iii) from and after the date that is 18 months after the Amendment No. 3
Effective Date and on or prior to the date that is 30 months after the Amendment
No. 3 Effective Date, 3.00% of the Term Loan Amount prepaid;

(iv) from and after the date that is 30 months after the Amendment No. 3
Effective Date and on or prior to the date that is 42 months after the Amendment
No. 3 Effective Date, 1.00% of the Term Loan Amount prepaid;

(v) from and after the date that is 42 months after the Amendment No. 3
Effective Date, 0.0% of the Term Loan Amount prepaid.

(b) with respect to the Amendment No. 3 Incremental Term Loan only, any
prepayment on or prior to the date that is six months after the Amendment No. 3
Effective Date shall require a prepayment fee payable to the Amendment No. 3
Incremental Lenders equal to the amount of interest that would have been due
pursuant to the terms of this Agreement if such portion of the Amendment No. 3
Incremental Term Loan had not been paid until the six month anniversary of the
Amendment No. 3 Effective Date (reduced by any interest payments in respect of
the Amendment No. 3 Incremental Term Loan made prior to the date of such
prepayment, but not reduced by any other Prepayment Premium or additional
prepayment fees otherwise payable to the Amendment No. 3 Incremental Lenders
hereunder).

(c) an additional prepayment fee in connection with any Term Loan prepayment
(including, for the avoidance of doubt, any Term Loan made prior to the
Amendment No. 3 Effective Date and any Amendment No. 3 Incremental Term Loan) on
or prior to the date that is six months after the Amendment No. 3 Effective Date
in an amount equal to 1.75% of the Term Loan Amount prepaid (up to $85 million
in the aggregate) (provided, that for the avoidance

 

3



--------------------------------------------------------------------------------

of doubt, any Term Loan Amount prepaid in excess of $85 million shall not be
subject to the additional prepayment fee due pursuant to this paragraph (c) in
the definition of “Prepayment Premium”), which fee shall be shared among such
Amendment No. 3 Incremental Lenders based on the percentage of the Amendment
No. 3 Incremental Term Loan held by each such Amendment No. 3 Incremental Lender
immediately prior to such prepayment.

(f) Schedule 1.1 of the Credit Agreement is amended to include the following new
definitions alphabetically therein:

“Aeroflex Acquired Entities” means, collectively, Aeroflex / Inmet, Inc. and
Aeroflex / Weinschel, Inc. and any of their respective Subsidiaries.

“Aeroflex Acquisition” means the Borrower’s acquisition of the Aeroflex Acquired
Entities pursuant to the Aeroflex Acquisition Agreement.

“Aeroflex Acquisition Agreement” mean that certain Stock Purchase Agreement,
dated as of April 23, 2015, by and between Aeroflex Microelectronic Solutions,
Inc. and the Borrower.

“Amendment No. 3” means that certain Amendment No. 3 to the Credit Agreement,
dated as of the Amendment No. 3 Effective Date, by which the Lenders agreed to
amend certain provisions of this Agreement and certain Lenders agreed to advance
to the Borrower the Amendment No. 3 Incremental Term Loan.

“Amendment No. 3 Effective Date” means the date on which each of the conditions
precedent set forth in Amendment No. 3 is satisfied.

“Amendment No. 3 Incremental Commitment Letter” means that certain Commitment
Letter, dated as of April 23, 2015 by and among the Borrower, the Agent and the
Amendment No. 3 Incremental Lenders.

“Amendment No. 3 Incremental Lender” means each lender who provides a portion of
the Amendment No. 3 Incremental Term Loans on the Amendment No. 3 Effective
Date.

“Amendment No. 3 Incremental Term Loan” means a term loan in an aggregate
principal amount equal to $85 million made to the Borrower on the
Amendment No. 3 Effective Date on the terms and conditions set forth in
Amendment No. 3.

 

4



--------------------------------------------------------------------------------

(g) Section 7(a) of the Credit Agreement shall be restated in its entirety as
follows:

Interest Coverage Ratio. Have an Interest Coverage Ratio, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

1.50:1.00

   For the one quarter period ending on February 28, 2013

1.70:1.00

   For the two quarter period ending on May 31, 2013

1.90:1.00

   For the three quarter period ending on August 31, 2013

1.90:1.00

   For the Test Period ending on November 30, 2013

2.10.1.00

   For the Test Period ending on February 28, 2014

2.10.1.00

   For the Test Period ending on May 31, 2014

2.10.1.00

   For the Test Period ending on August 31, 2014

2.10.1.00

   For the Test Period ending on November 30, 2014

2.20.1.00

   For the Test Period ending on February 28, 2015

1.90.1.00

   For the Test Period ending on May 31, 2015

1.90.1.00

   For the Test Period ending on August 31, 2015

1.90.1.00

   For the Test Period ending on November 30, 2015

1.90:1.00

   For the Test Period ending on February 29, 2016

1.95:1.00

   For the Test Period ending on May 31, 2016

2.00:1.00

   For the Test Period ending on August 31, 2016

2.05:1.00

   For the Test Period ending on November 30, 2016

2.10:1.00

   For the Test Period ending on February 28, 2017

2.15:1.00

   For the Test Period ending on May 31, 2017

2.20:1.00

   For the Test Period ending on August 31, 2017

2.25:1.00

   For the Test Period ending on November 30, 2017

2.30:1.00

   For the Test Period ending on February 28, 2018

 

5



--------------------------------------------------------------------------------

(h) Section 7(c) of the Credit Agreement restated in its entirety as follows:

Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis, of not
greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:

 

Applicable Ratio

  

Test Period Ending

5.65:1.00

   February 28, 2013

5.65:1.00

   May 31, 2013

5.50:1.00

   August 31, 2013

5.50:1.00

   November 30, 2013

5.75:1.00

   February 28, 2014

5.50:1.00

   May 31, 2014

5.50:1.00

   August 31, 2014

5.50:1.00

   November 30, 2014

5.25:1.00

   February 28, 2015

5.50:1.00

   May 31, 2015

5.25:1.00

   August 31, 2015

5.25:1.00

   November 30, 2015

5.00:1.00

   February 29, 2016

5.00:1.00

   May 31, 2016

5.00:1.00

   August 31, 2016

5.00:1.00

   November 30, 2016

4.75:1.00

   February 28, 2017

4.75:1.00

   May 31, 2017

4.50:1.00

   August 31, 2017

4.50:1.00

   November 30, 2017

4.25:1.00

   February 28, 2018

3. Conditions to Effectiveness. The effectiveness of this Amendment and any
making of the Amendment No. 3 Incremental Term Loan is subject to the following
conditions precedent on or prior to July 15, 2015:

(a) The Agent shall have received counterparts of this Amendment duly executed
by the Borrower, each of the Lenders, each of the Amendment No. 3 Incremental
Lenders and the Agent.

(b) The Agent shall have received counterparts of the Consent and Reaffirmation
substantially in the form attached as Exhibit A hereto duly executed by each
Loan Party.

 

6



--------------------------------------------------------------------------------

(c) The Aeroflex Acquisition shall have been consummated in accordance with the
terms of the Aeroflex Acquisition Agreement, without giving effect to any
waiver, modification, consent or amendment thereto, or in respect thereof, that
is materially adverse to the interests of Agent or the Lenders in their
respective capacities as such without the consent of the Agent.

(d) The Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented prior to the Amendment No. 3
Effective Date, certified by the Secretary or other authorized officer of such
Loan Party; provided, however, that such certificate may certify that the
Governing Documents of such Loan Party have not changed since delivered to the
Agent on the Closing Date, Amendment No. 1 Effective Date or Amendment No. 2
Effective Date, as applicable.

(e) The Agent shall have received a solvency certificate from the Chief
Financial Officer of the Borrower, in form and substance satisfactory to the
Agent, certifying to the solvency of Borrower and its Subsidiaries on a
consolidated basis.

(f) The Agent shall have received an opinion of the Loan Parties’ counsel in
form and substance satisfactory to the Agent in each of the following
jurisdictions: Delaware; Maryland; New York; Pennsylvania; and Canada.

(g) To the extent applicable, the Agent shall have received a certificate of
status with respect to the Borrower, dated within 30 days of the Amendment No. 3
Effective Date, such certificate shall (i) be issued by the appropriate officer
of the Borrower’s jurisdiction of organization, and (ii) indicate that the
Borrower is in good standing in such jurisdiction.

(h) The Borrower shall have paid in full all fees due and payable under that
certain fee letter, dated as of April 23, 2015, among the Borrower and Agent,
including, without limitation, to Agent for the account of each Lender that
provides its consent to this Amendment No. 3, an amendment fee (the “Amendment
Fee”) equal to 0.50% of such Lender’s outstanding Term Loan as of the Amendment
No. 3 Effective Date, which Amendment Fee shall be earned by, and due and
payable to, each such Lender on the initial funding of the Amendment No. 3
Incremental Term Loan.

(i) The Loan Parties shall have paid all Lender Group Expenses outstanding
and/or incurred in connection with the transactions evidenced by this Amendment
and requested by Agent to be paid, in each case, to the extent invoiced at least
two Business Days prior to the Amendment No. 3 Effective Date.

(j) There shall not have occurred a Material Adverse Effect; it being understood
that “Material Adverse Effect” for purposes hereof means “any change,
occurrence, circumstance or event that, individually or together with other
changes, occurrences, circumstances or events, has a material adverse effect on
the business, results of operations or financial condition of the Acquired
Companies, taken as a whole, provided that none of the following shall be taken
into account when determining whether or not a Material Adverse Effect has
occurred: (a) any change in economic conditions in any of the markets or
geographical areas in which either of the Acquired Companies operate or the
financial, banking, currency or capital markets in general (whether in the
United States or any other country or in any international market) or changes in
currency exchange rates or currency fluctuations; (b) any conditions generally
affecting any of the industries in which either of the Acquired Companies
operate; (c) acts of God or other

 

7



--------------------------------------------------------------------------------

calamities, national or international political or social actions or conditions,
including the engagement by any country in hostilities, whether commenced before
or after the date of this Agreement, and whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack; (d) changes in Law, GAAP or other applicable accounting
standards or interpretations thereof; (e) any failure to meet internal
projections, public estimates or expectations with respect to either of the
Acquired Companies; (f) the resignation or termination of any employee of either
of the Acquired Companies; (g) the announcement of, or the taking of any action
expressly contemplated by, this Agreement and the other agreements contemplated
hereby, including by reason of the identity of Buyer or any communication by
Buyer regarding the plans or intentions of Buyer with respect to the conduct of
the business of either of the Acquired Companies; or (h) the effect of any
matter set forth on Schedule 1.1 to this Agreement; provided, however, that the
exceptions set forth in clauses (a), (b) and (c) shall not apply to the extent
that the Acquired Companies, taken as a whole, are disproportionately affected
thereby relative to other companies of comparable size in the same industries
and geographies in which the Acquired Companies operate”, with all capitalized
terms used in such definition having the definitions ascribed to such terms in
the Aeroflex Acquisition Agreement.

(k) The Specified Representations and the Acquisition Agreement Representations
(each as defined below) shall be true and correct in all material respects (or
in the case of any representations and warranties qualified by materiality,
shall be true and correct in all respects) as of the Amendment No. 3 Effective
Date. “Specified Representations” means the representations in the Credit
Agreement relating to corporate or other organizational existence,
organizational power and authority of the Loan Parties (solely as they relate to
due authorization, execution, delivery and performance of this Amendment and the
related Consent and Reaffirmation); due authorization, execution, delivery and
enforceability (in each case solely relating to the entering into and
performance of this this Amendment and the related Consent and Reaffirmation);
perfection of liens; solvency as of the Closing Date (after giving effect to the
Aeroflex Acquisition and the incurrence Amendment No. 3 Incremental Term Loan)
of the Borrower and its subsidiaries, on a consolidated basis; no conflicts of
this Amendment and the related Consent and Reaffirmation with any Governing
Documents; compliance with laws; margin stock; governmental regulation; PATRIOT
Act; and OFAC. “Acquisition Agreement Representations” means such
representations made by or with respect to the Aeroflex Acquired Business as are
material to the interests of the Lenders, but only to the extent that Borrower
or any of its affiliates has the right to terminate the Borrower’s or such
affiliate’s obligations under the Aeroflex Acquisition Agreement or decline to
consummate the Aeroflex Acquisition as a result of a breach of such
representations in the Aeroflex Acquisition Agreement.

(l) No default or event of default under the Loan Documents shall have occurred
or shall result from the making of Amendment the No. 3 Incremental Term Loan by
the Amendment No. 3 Incremental Lenders and the consummation of the Aeroflex
Acquisition.

(m) The Borrower shall have delivered or caused to be delivered to the Agent or
its counsel each stock certificate representing the Borrower’s ownership of the
Aeroflex Acquired Entities and stock powers relating thereto.

(n) The Agent shall have received, at least three Business Days prior to the
Amendment No. 3 Effective Date, all documentation and other information with
respect to the Borrower, its subsidiaries and/or the Aeroflex Acquired Business
that is requested by the Agent at least ten Business Days prior to the Amendment
No. 3 Effective Date and is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act.

(o) The Agent shall have received a certificate of the Borrower, dated as of the
Amendment No. 3 Effective Date, certifying as to the matters addressed in
clauses (j), (k) and (l) above, in form and substance reasonably satisfactory to
the Agent.

 

8



--------------------------------------------------------------------------------

For the avoidance of the doubt, if the Amendment No. 3 Effective Date has not
occurred prior to the date specified in the first sentence of this Section 3,
this Amendment (including any provisions relating to the Amendment No. 3
Incremental Term Loan) shall be of no further force or effect and the Credit
Agreement shall not include any of the amendments set forth herein.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(b) As of the date hereof and after giving effect to the terms of this Amendment
and the incurrence of the Amendment No. 3 Incremental Term Loan, (i) no Default
or Event of Default shall have occurred and be continuing and (ii) the Specified
Representations and the Acquisition Agreement Representations are true and
correct as of the date hereof.

5. Use of Proceeds. The Borrower hereby covenants to use the proceeds of the
Amendment No. 3 Incremental Term Loan to (a) fund the Aeroflex Acquisition and
(b) fund certain fees and expenses associated with the Aeroflex Acquisition.

6. Post-Closing Obligations.

(a) Within 60 days of the Amendment No. 3 Effective Date (or such longer period
as the Agent may approve in its sole discretion), the Loan Parties shall deliver
or cause to be delivered the following with respect to each property that
constitutes Real Property Collateral (each a “Mortgaged Property”), in each case
in form and substance reasonably acceptable to the Agent:

(i) fully executed and notarized amendment to each Mortgage (the “Mortgage
Amendments”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Mortgaged Property;

(ii) an opinion of counsel (which counsel shall be satisfactory to the Agent) in
each state in which a Mortgaged Property is located with respect to the
enforceability of the form(s) of Mortgage Amendments to be recorded in such
state and such other matters as the Agent may request;

(iii) (A) an endorsement to Agent’s existing Title Policy or, if required by the
relevant title company, a new Title Policy with respect to each Mortgaged
Property, in each case, in amounts not less than the fair market value of each
Mortgaged Property, together with a title report issued by a title company with
respect thereto, dated not more than thirty days prior to the Closing Date and
copies of all recorded documents

 

9



--------------------------------------------------------------------------------

listed as exceptions to title or otherwise referred to therein and insuring that
the Agent continues to have a first-priority mortgage lien on each Mortgaged
Property and, in the case of any new Title Policy, together with such
endorsements as the Agent shall require, and (B) evidence satisfactory to Agent
that such Loan Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of such endorsement to each
Title Policy (or new Title Policy, as applicable) and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage Amendments for each Mortgaged Property in the
appropriate real estate records;

(iv) such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in clause (iii) above;

(v) evidence of flood insurance, in the event any Mortgaged Property or portion
thereof is located in a special flood hazard area as determined by the “Life of
Loan” Federal Emergency Agency Standard Flood Hazard Determinations; and

(vi) a “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with notice
about special flood hazard area status and flood disaster assistance, duly
executed by the Borrower or the applicable Loan Party).

(b) Notwithstanding any other time period specified in the Credit Agreement or
any other Loan Document, within 60 days of the Amendment No. 3 Effective Date
(or such longer period as the Agent may approve in its sole discretion), the
Loan Parties shall deliver or cause to be delivered items consistent with those
listed in paragraph 6 of Schedule 5.17 of the Credit Agreement in respect of any
owned real property acquired in connection with the Aeroflex Acquisition.

7. Reference to and Effect on the Credit Agreement and the other Loan Documents.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement, the Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement, the Loan
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith (provided that for the avoidance of doubt,
Section 3.1 of the Credit Agreement shall not be applicable with respect to the
Amendment No. 3 Incremental Term Loan).

(d) Each of this Amendment and the Consent and Reaffirmation attached as Exhibit
A hereto shall constitute Loan Documents.

8. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

10



--------------------------------------------------------------------------------

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

API Technologies Corp., as the Borrower By:

/s/ Robert E. Tavares

Name: Robert E. Tavares Title: President and Chief Executive Officer Guggenheim
Corporate Funding, LLC, individually as the Agent By:

/s/ Benjamin Goodman

Name: Benjamin Goodman Title: Attorney-in-Fact 5180 CLO LP, as a Lender By:
Guggenheim Partners Investment Management, LLC, as Collateral Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact BLUE CROSS AND BLUE SHIELD OF
FLORIDA, INC., as a Lender By: Guggenheim Partners Investment Management, LLC,
as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact CLC LEVERAGED LOAN TRUST, as a
Lender By: Challenger Life Nominees PTY Limited as Trustee By: Guggenheim
Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

DAVINCI REINSURANCE LTD., as a Lender By: Guggenheim Partners Investment
Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact EQUITRUST LIFE INSURANCE
COMPANY, as a Lender By: Guggenheim Partners Investment Management, LLC, as
Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM LIFE AND ANNUITY
COMPANY, as a Lender By: Guggenheim Partners Investment Management, LLC, as
Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM LOAN MASTER FUND,
LTD., as a Lender By: Guggenheim Partners Investment Management, LLC, as Manager
By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM OPPORTUNISTIC U.S.
LOAN AND BOND FUND IV, a sub fund of Guggenheim Qualifying Investor Fund, plc,
as a Lender By: For and on behalf of BNY Mellon Trust Company (Ireland) Limited
under Power of Attorney By:

/s/ Sinead Gray

Name: Sinead Gray Title: Manager, For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

GUGGENHEIM PRIVATE DEBT FUND NOTE ISSUER, LLC, as a Lender By: Guggenheim
Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM PRIVATE DEBT MASTER
FUND, LLC, as a Lender By: Guggenheim Partners Investment Management, LLC, as
Investment Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM U.S. LOAN FUND, a sub
fund of Guggenheim Qualifying Investor Fund, plc, as a Lender By: For and on
behalf of BNY Mellon Trust Company (Ireland) Limited under Power of Attorney By:

/s/ Sinead Gray

Name: Sinead Gray Title: Manager, For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney GUGGENHEIM U.S. LOAN FUND II, a sub
fund of Guggenheim Qualifying Investor Fund, plc, as a Lender By: For and on
behalf of BNY Mellon Trust Company (Ireland) Limited under Power of Attorney By:

/s/ Sinead Gray

Name: Sinead Gray Title: Manager, For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

GUGGENHEIM U.S. LOAN FUND III, a sub fund of Guggenheim Qualifying Investor
Fund, plc, as a Lender By: For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney By:

/s/ Sinead Gray

Name: Sinead Gray Title: Manager, For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney GUGGENHEIM CREDIT ALLOCATION FUND, as
a Lender By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM FUNDS TRUST –
GUGGENHEIM HIGH YIELD FUND, as a Lender By: Security Investors, LLC as
Investment Advisor By:

/s/ Amy Lee

Name: Amy Lee Title: Senior Vice President and Secretary GUGGENHEIM FUNDS TRUST
– GUGGENHEIM MACRO OPPORTUNITIES FUND, as a Lender By: Guggenheim Partners
Investment Management, LLC, as Investment Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

GUGGENHEIM GLOBAL BANK LOANS FUND, a sub fund of Guggenheim Qualifying Investor
Fund PLC, as a Lender By: For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney By:

/s/ Sinead Gray

Name: Sinead Gray Title: Manager, For and on behalf of BNY Mellon Trust Company
(Ireland) Limited under Power of Attorney GUGGENHEIM HIGH-YIELD FUND, LLC, as a
Lender By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact HIGH-YIELD LOAN PLUS MASTER
SEGREGATED PORTFOLIO, as a Lender GUGGENHEIM HIGH-YIELD PLUS MASTER FUND SPC, on
behalf of and for the account of the HIGH-YIELD LOAN PLUS MASTER SEGREGATED
PORTFOLIO By: Guggenheim Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact INDIANA UNIVERSITY HEALTH, INC.,
as a Lender By: Guggenheim Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

MAVERICK ENTERPRISES, INC., as a Lender By: Guggenheim Partners Investment
Management, LLC, as Investment Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact MERCER FIELD CLO LP, as a Lender
By: Guggenheim Partners Investment Management, LLC, as Collateral Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact NZC GUGGENHEIM MASTER FUND
LIMITED, as a Lender By: Guggenheim Partners Investment Management, LLC as
Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact NZCG FUNDING LTD., as a Lender
By: Guggenheim Partners Investment Management, LLC, as Collateral Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact RENAISSANCE REINSURANCE LTD., as
a Lender By: Guggenheim Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

SECURITY BENEFIT LIFE INSURANCE COMPANY., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact STITCHING PGGM DEPOSITARY,
acting in its capacity as depositary of PGGM High Yield Fund, as a Lender By:
Guggenheim Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact VERGER CAPITAL FUND LLC, as a
Lender By: Guggenheim Partners Investment Management, LLC By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact WILSHIRE INSTITUTIONAL MASTER
FUND SPC – GUGGENHEIM ALPHA SEGREGATED PORTFOLIO, as a Lender By: Guggenheim
Partners Investment Management, LLC, as Sub-Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact ZILUX SENIOR LOAN FUND, as a
Lender By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

Angel Island Capital SPV, Ltd, as a Lender By:

/s/ Rob Stobo

Name: Rob Stobo Title: Portfolio Manager

SPECIAL VALUE CONTINUATION PARTNERS, LP

TENNENBAUM SENIOR LOAN SPV, LLC

TENNENBAUM SENOR LOAN FUND II, LP

TENNENBAUM SENIOR LOAN FUNDING III, LLC

TENNENBAUM SENIOR LOAN SPV IV-A, LLC

TENNENBAUM SENOR LOAN FUND IV-B, LP

On behalf of each of the above entities:

By: TENNENBAUM CAPITAL PARTNERS, LLC

Its: Investment Manager

By:

/s/ Phillip Tseng

Name: Phillip Tseng Title: Managing Partner MIDLAND NATIONAL LIFE INSURANCE
COMPANY, as an Amendment No. 3 Incremental Lender By: Guggenheim Partners
Investment Management, LLC By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE, as an Amendment No. 3 Incremental Lender By: Guggenheim
Partners Investment Management, LLC By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

GUGGENHEIM LIFE AND ANNUITY COMPANY COMPANY, as an Amendment No. 3 Incremental
Lender By: Guggenheim Partners Investment Management, LLC, as Advisor By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact GUGGENHEIM PRIVATE DEBT FUND
NOTE ISSUER, LLC, as an Amendment No. 3 Incremental Lender By: Guggenheim
Partners Investment Management, LLC, as Manager By:

/s/ William R. Hagner

Name: William R. Hagner Title: Attorney-in-Fact

 

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Credit Agreement, dated as of February 6, 2013, by and
among the API Technologies Corp., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Guggenheim Corporate Funding, LLC, as Agent for each
member of the Lender Group (in such capacity, together with its successors and
assigns, the “Agent”) (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), which Amendment No. 3 is dated as of
June 8, 2015 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.

Without in any way establishing a course of dealing by the Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Guaranty and any other Loan Document executed by it and
acknowledges and agrees that the Guaranty and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above-referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.

[Signature Pages Follow]



--------------------------------------------------------------------------------

API TECHNOLOGIES CORP., a Delaware corporation By:

 

Name: Title:

CMT FILTERS, INC.,

a Delaware corporation

By:

 

Name: Title:

SENDEC CORP.,

a New York corporation

By:

 

Name: Title:

API SYSTEMS, INC.,

a Delaware corporation

By:

 

Name: Title:

API CRYPTEK INC.,

a Delaware corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

API DEFENSE, INC., a Delaware corporation By:

 

Name: Title:

SPECTRUM CONTROL TECHNOLOGY, INC.,

a Delaware corporation

By:

 

Name: Title:

SPECTRUM FSY MICROWAVE, INC.,

a Maryland corporation

By:

 

Name: Title:

SPECTRUM SEI MICROWAVE, INC.,

a Delaware corporation

By:

 

Name: Title:

SPECTRUM MICROWAVE, INC.,

a Delaware corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

SPECTRUM CONTROL, INC., a Pennsylvania corporation By:

 

Name: Title:

SPECTRUM CONTROL, INC.,

a Delaware corporation

By:

 

Name: Title:

SPECTRUM ENGINEERING INTERNATIONAL, INC.,

a Delaware corporation

By:

 

Name: Title:

API NANOFABRICATION AND RESEARCH CORPORATION,

a Delaware corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

API DEFENSE USA, INC., a Delaware corporation By:

 

Name: Title:

NATIONAL HYBRID, INC.,

a New York corporation

By:

 

Name: Title:

API NANOTRONICS HOLDINGS CORP.,

an Ontario corporation

By:

 

Name: Title:

API NANOTRONICS SUB, INC.,

an Ontario corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

API ELECTRONICS GROUP CORP., an Ontario corporation By:

 

Name: Title:

EMCON2007 HOLDCO INC.,

a Canadian corporation

By:

 

Name: Title:

EMCON EMANATION CONTROL LTD.,

a Canadian corporation

By:

 

Name: Title:

FILTRAN LIMITED,

an Ontario corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

API PASSIVE COMPONENTS INC., a Delaware corporation By:

 

Name: Title:

EMCON USA, INC.,

a Delaware corporation

By:

 

Name: Title:

 

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

Schedule I

Amendment No. 3 Incremental Term Loan Commitments

 

Account
Name

  

Amendment No. 3 Incremental Lender

   Amount  

MIDLAND

   Midland National Life Insurance Company    $ 3,000,000   

MID-ANN

   Midland National Life Insurance Company    $ 24,000,000   

NACOLAH

   North American Company for Life and Health Insurance    $ 1,800,000   

NAC-ANN

   North American Company for Life and Health Insurance    $ 12,000,000   

BOLI-GEN

   Midland National Life Insurance Company    $ 3,000,000   

GLAC-2M

   Guggenheim Life and Annuity Company    $ 1,200,000   

PDFNI

   Guggenheim Private Debt Fund Note Issuer, LLC    $ 40,000,000         

 

 

  Total $ 85,000,000         

 

 

 